DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 08/16/2021.
Claims 1-23 remain pending in the application.

Election/Restrictions
The Applicants’ argument regarding the restriction between claims 1-11 and claims 12-23 is persuasive.  The previous requirement for restriction/election is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 recite the limitation "the spacecraft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7, 12, 14, 17-18 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanaka (JP2003318433 with provided machine English translation).
Addressing claims 1, 12 and 23, Imanaka discloses an apparatus and a method, comprising:
	stowing (fig. 6) or deploying (fig. 1) at least first and second solar panels (figs. 1 and 6 show three solar panels), wherein:
	each of the first and second solar panels is comprised of a substrate (the upper surface of structure 11 on which the solar cells 21 are bonded is the structural equivalence to the claimed substrate) having one or more solar cells 21 bonded thereto, and a frame (the leg sections of the structure 11) for supporting the substrate and the solar cells;
	the frame has a cutout or opening in the center of the frame (the gap between the leg sections correspond to the claimed opening in the center of the frame) and, when deployed, the cutout or opening enables cooling of the solar cells through the substrate by exposing a back side of the substrate and the solar cells for transferring or radiating heat directly through the cutout or opening of the frame (fig. 1 shows when deployed, the opening is unoccupied, which exposes the back surface of the substrate for the claimed heat transferring function); and


Addressing claims 3, 6, 14 and 17, fig. 1 shows the frame of the first solar panel has a thickness different from the frame of the second solar panel.  The limitation “to increase rigidity of the first solar panel and the second solar panel in the stacked configuration, while reducing weight and enabling thermal dissipation when deployed for operation” is drawn to the function of the apparatus that does not structurally differentiate the claimed apparatus from that of the prior art since the apparatus of Imanaka has all of the claimed structural requirements in stowed and deployed configurations.

Addressing claims 7 and 18, fig. 1 shows the substrate and the solar cells for the first and second solar panels are positioned on a same side of the frames for first and second solar panels.

Claim(s) 1, 4, 6-12, 15 and 17-23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by McCandless (US 6,637,702).
Addressing claims 1, 12 and 23, McCandless discloses an apparatus and a method, comprising:
	stowing (figs. 7 and 9) or deploying (fig. 8) at least first 94 and second 92 solar panels (panels 90-104 in fig. 8), wherein:
	each of the first and second solar panels is comprised of a substrate having one or more solar cells bonded thereto (col. 3 ln 64-67 discloses each panel carries an array of solar cells on its sun-exposed surface, which implicitly means the array of solar cells are carried on a sun-exposed surface of an underlying layer that is the structural equivalence to the claimed substrate), and a frame (the frame formed by the beams for supporting the panels; for example, beams 106 and 108 for supporting panels 90a, 90b and 90c constitute the claimed frame for the panel 90c; panels 92 and 94 also include analogous beam structures that constitute the claimed frames for panels 92 and 94) for supporting the substrate and the solar cells (the beams, or the claimed frame, support the panels which includes the substrate and the solar cells);
	the frame has an opening (the gap between the beams in fig. 9) in the center of the frame and, when deployed (fig. 8), the opening enables cooling of the solar cells through the substrate by exposing a backside of the substrate and the solar cells for transferring or radiating heat directly through the opening of the frame (fig. 9 shows the back side of the panel 90c is exposed through the opening between the beams; therefore, the opening of McCandless’ frame is structurally capable of performing the claimed heat transferring function for panels 92 and 94); and
	the frame of the first solar panel is configured to be nested inside the opening of the frame of the second solar panel when the first and second solar panels are stowed in a stacked configuration (fig. 9).

Addressing claims 4 and 15, figs. 4-5 and 7 show the first and second panels are connected by a hinge for stacking the first and second solar panels together when stowed, and for extending the first and second solar panels into position when deployed.

Addressing claims 6 and 17, fig. 9 shows the frames for the first and second solar panels are different sizes (the different gap sizes between the beams), such that a smaller one of the frames can be stacked inside a larger one of the frames when stowed in a stacked configuration (fig. 9).

Addressing claims 7 and 18, figs. 8-9 show the substrate and the solar cells for the center panels of the first and second panels are positioned on a same side of the frames for the first and second solar panels.

Addressing claims 8, 10, 19 and 21, fig. 9 shows the substrate and the solar cells for the center panel 94c of the first panel are positioned on opposite side of the frames compared to the substrate and solar cells for the outer panels 92a and 92b of the second panel 92 in the stowed configuration.

Addressing claims 8-9 and 19-20, fig. 8 shows the substrate and solar cells for the center panel 92c of the panel 92 are positioned on opposite side of the frame compared to the substrate and solar cells for the outer panels 94a and 94b of the panel 94.

Addressing claims 11 and 22, fig. 8 shows a third solar panel 90, wherein:
	the third solar panel is comprised of a substrate having one or more solar cells bonded thereto (the panel has the substrate and solar cells as discussed above0, and a frame (the beams) for supporting the substrate and the solar cells;
	the third solar panel 90 is attached to a panel on a body of a spacecraft (fig. 7); and
	the first and second solar panels are stacked against the third solar panel when stowed together (fig. 9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 12-13, 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2012/0024350) in view of Hong et al. (US 2012/0199176).
Addressing claims 1-2, 12-13 and 23, Chan discloses an apparatus and a method, comprising:
	at least first and second solar panels (figs. 10-11 show three solar panels that are stowed), wherein:
	each of the first and second solar panels is comprised of a frame (71+72) for supporting the photovoltaic module 5’ (fig. 1);
	the frame has a cutout or opening in a center of the frame (figs. 2-9 show the frame, formed by the frame segments 71 and 72, has an opening whose perimeter is defined by the frame segments) and, when deployed, the cutout or opening enables cooling of the photovoltaic module by exposing the back side of the photovoltaic module for transferring or radiating heat directly through the cutout or opening of the frame (fig. 9 clearly shows the opening exposes the back side of the photovoltaic module; therefore, the opening of Chan is structurally capable of enabling cooling of the photovoltaic module in the claimed manner); and
	the frame of the first solar panel is configured to be nested inside the cutout or opening of the frame of the second solar panel when the first and second solar panels are stowed in a stacked configuration (figs. 10-11 show the frame of one solar panel is nested inside the cutout or opening of the frame of another solar panel when they are stowed in a stacked configuration).
Chan further discloses in figs. 10-11 the step where the solar panels are stowed and in fig. 9 when the solar panels are deployed.

Chan is silent regarding each of the solar panel is comprised of one or more solar cells bonded to a substrate.

Hong discloses a solar module comprising a heat dissipating substrate 120 (fig. 2, paragraphs [0027-0028]) bonded to a plurality of solar cells 150.  Paragraph [0028] further discloses the substrate is flexible.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus and method of Chan by substituting the known photovoltaic module with the photovoltaic module of Hong in order to obtain the predictable result of generating electricity from sunlight (Rationale B, KSR decision, MPEP 2143).  Additionally, the photovoltaic module of Hong includes heat dissipating substrate that further increase the efficiency of the photovoltaic module (Hong, [0006-0007]).  In the modified method and apparatus of Chan in view of Hong, the back side of the substrate 120 of the photovoltaic module is exposed by the frame’s opening for heat dissipation in the claimed manner.

Addressing claims 7 and 18, the limitation is met by the modified apparatus or method of Chan in view of Hong since the photovoltaic module is positioned within the recess 1; therefore, the substrate and photovoltaic cells that make up the photovoltaic module are on the same side of the frames for first and second solar panels.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandless (US 6,637,702) in view of Thiel et al. (US 2017/0229692).
Addressing claims 2 and 13, McCandless is silent regarding the substrate is flexible.

Thiel discloses a flexible substrate 100 that acts as a heat dissipating substrate for photovoltaic cells (figs. 3-4).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus and method of McCandless with the flexible substrate material disclosed by Thiel in order to enhance the efficiency of the solar panel by enhancing heat dissipation away from the solar cells.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandless (US 6,637,702) in view of Hong et al. (US 2012/0199176).
Addressing claims 2 and 13, McCandless is silent regarding the substrate is flexible.

Hong discloses a solar module comprising a heat dissipating substrate 120 (fig. 2, paragraphs [0027-0028]) bonded to a plurality of solar cells 150.  Paragraph [0028] further discloses the substrate is flexible.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus and method of McCandless by substituting the known photovoltaic module substrate with the substrate of Hong in order to increase the efficiency of the photovoltaic module by dissipating heat away from the photovoltaic cells (Hong, [0006-0007]).

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandless (US 6,637,702) in view of Harvey et al. (US 8,814,099).
Addressing claims 5 and 16, McCandless discloses the spacecraft 12, the first and second solar panels are stowed in a stacked configuration (fig. 1).

McCandless is silent regarding one or more snubbers positioned between the spacecraft, first and second solar panels when stowed in a stacked configuration.

Harvey discloses solar panels for spacecraft; wherein, snubbers 40 are positioned between the panels when stowed in a stacked configuration (fig. 8, col. 4 ln 60-65).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus and method of McCandless with the snubbers between the solar panels and the spacecraft when stowed in a stacked configuration as disclosed by Harvey in order to stabilize the panels in stowed configuration (Harvey, col. 4 ln 60-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        10/20/2021